Citation Nr: 1426142	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-26 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right great toe disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a thoracolumbar disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for obstructive sleep apnea (OSA).

7.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the Army Reserve National Guard from August 1967 to August 1973, to include a period of active duty for training (ACDUTRA) from October 1967 to March 1968.  Thereafter, he rejoined the Army Reserve National Guard in November 1984, and he remained a member until March 2008, when he retired.  The appellant served on active duty from November 1990 to October 1991, including service in Southwest Asia from August 1991 to October 1991.  He also served on active duty from March 2004 to July 2005, including service in Afghanistan from May 2004 to May 2005.  The appellant's final period of active duty was from February 2006 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claims of entitlement to service connection for bilateral rotator cuff tears, a back disorder, a right knee disorder, sleep apnea and a right great toe disorder.  The appellant's claim for service connection for posttraumatic stress disorder (PTSD) was granted in the December 2008 rating decision and the RO assigned an initial evaluation of 30 percent for that disability, effective from March 2008.  The Veteran appealed the initial evaluation that was assigned for the PTSD.  He is, in effect, asking for a higher rating effective from the date service connection was granted (March 28, 2008).  See Fenderson v. West, 12 Vet. App. 119 (1999).

In September 2011, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not currently contain evidence that is pertinent to the claims on appeal that is not already included in the paper claims file. 

The issues of entitlement to service connection for disorders of the shoulders, thoracolumbar spine and right knee and obstructive sleep apnea (OSA) are addressed in the REMAND portion of the decision below and they are all REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal as to the issue of entitlement to service connection for a great right toe disorder in a written statement from his representative dated in August 2010.

2.  Throughout the appeal period, the Veteran's psychiatric disability is not shown to have caused him symptoms of occupational and social impairment with deficiencies in most areas, such as works, school, family relations, judgment, thinking or mood. 

3.  Throughout the appeal period, the Veteran's psychiatric disability is not shown to have caused him to experience total occupational and social impairment.  

4.  The disability picture caused by the Veteran's psychiatric disability is not so unusual as to render the application of the regular schedular rating provisions impractical.

5.  For the entire rating period on appeal, the Veteran's service-connected psychiatric disability has not precluded him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for a great right toe disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, the schedular criteria for an initial evaluation of 50 percent, but not more, have been met for his service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2013); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In June 2010, the Veteran filed a substantive appeal (VA Form 9) with respect to his claim of entitlement to service connection for a great right toe disorder.  A letter from the Veteran's representative, dated August 19, 2010, reflects that the Veteran was withdrawing his appeal on the claim for service connection for a great right toe disorder.

The evidence of record shows that the Veteran withdrew his appeal for his claim of entitlement to service connection for a great right toe disorder.  Therefore, the appeal as to that claim has been withdrawn.  See 38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to this issue on appeal, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the Veteran's claim of entitlement to service connection for a great right toe disorder.  

Therefore, said issue is dismissed, without prejudice.

II.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned to his PTSD following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's VA medical treatment records have been associated with the claims file.  Private medical treatment records have also been associated with the claims file.  The Veteran was afforded VA mental health examinations in November 2008, and March 2010.  

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's prior medical history.  The examinations included a report of the symptoms for the PTSD and demonstrated objective evaluations.  The examiners were able to assess and record the Veteran's mental health status.

The Board finds that the November 2008 and March 2010 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either one of these two examinations was in any way incorrectly conducted.  It is not shown that either VA mental health examiner failed to address the clinical significance of the Veteran's PTSD.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the Veteran was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the reports of the VA PTSD examinations conducted in November 2008, and March 2010; the reports of VA treatment dated between July 2007 and April 2011; the reports of private treatment dated between October 2007 and December 2010; and various written statements submitted by the Veteran, his spouse and his representative.

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has assigned all psychiatric symptoms to the Veteran's PTSD disability.

The Veteran testified at his April 2009 personal hearing that he would withdraw from the environment around him and that he was having problems with anger management although he did not have any legal problems associated with this.  His wife testified that the Veteran had a hard time dealing with people.  She said that they attended church together.  The Veteran's spouse further testified that he had nightmares where he talked in his sleep.  

The Veteran testified at his September 2011 Board videoconference hearing that he was experiencing depression all the time.  He said that he isolated himself from his family and friends.  He also said that he did not trust anyone anymore and that he would sometimes blow up over something stupid.  He testified that he went over a checklist every night in his head regarding suicide and homicide.  

Review of the evidence of record reflects that the Veteran has reported symptoms related to his PTSD, including depression, loss of motivation, social isolation, exaggerated startle response, hypervigilance, nightmares, sleep disturbance, intrusive thoughts, decreased energy and concentration and some memory impairment.  He has also reported irritability, anxiety and having occasional thoughts about harming himself or others.  The Veteran has consistently denied ever having audio or visual hallucinations and his mental status examinations during VA treatment between 2007 and 2011 have all been within normal limits.  

Review of the evidence of record also reflects that the Veteran has lived with his wife throughout the appeal period and that he had regular contact with his children and grandchildren.  He has reported attending county political committee meetings and occasional college football games; his spouse has stated that they attend church together and he has reported performing volunteer work through the church.  The Veteran has denied ever being violent.  The Veteran worked fulltime as a painter until 2010, when he retired.  A May 2010 VA dementia/depression evaluation report indicates that the Veteran was on disability the last ten months or so of his career; the Veteran underwent right knee replacement surgery in late 2009.  An August 2008 VA psychology note indicates that the Veteran had reported being retirement eligible from his fulltime job and the report of the March 2010 VA PTSD examination indicates that the Veteran stated that his decision to leave his job had something to do with his authority problems with his supervisor.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  Between October 2007 and April 2011, the Veteran's Global Assessment of Functioning (GAF) score ranged between 50 and 70; however, 65% of the scores fell between 51 and 60.  In April 2008, the Veteran's GAF score was listed as 60; in March 2009, it was listed as 50, and in April 2011, it was listed as 55.

The evidence reported above reflects that the Veteran has exhibited some PTSD symptoms that are enumerated among the criteria of both the 30 percent and 50 percent ratings throughout the appeal period.  While further medical inquiry could be conducted with a view towards resolution of this question, it is doubtful that such research would assist the Board in its inquiry.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  

Affording the Veteran the benefit of the doubt on the question of the severity of the PTSD disability, the Board finds that there is enough evidence to support an initial schedular evaluation of 50 percent for the appellant's PTSD.  The medical evidence shows that the Veteran's PTSD symptomatology was severe enough to result in social isolation, anxiety, depressed mood, chronic sleep impairment, difficulty controlling mood/irritability and problems with interpersonal relationships.  The Veteran has reported problems with forgetfulness and lack of concentration, anxiety and irritability, problems with being supervised and some vague suicidal/homicidal ideation without any plans or actions.  On the other hand, he is responsible for handling his farm/fields and his activities of daily living.  He has never had any delusions, hallucinations or psychotic symptoms.  There are findings of record that indicate the appellant has moderate depression and anxiety that affect his ability to function effectively and that he has had social avoidance.  These symptoms were severe enough that a GAF score of 50 was assigned in March 2009.  However, a score of 60 was assigned in May 2009, and 62 in March and May of 2010.  Furthermore, the Veteran's PTSD symptoms have resulted in the need for psychiatric outpatient treatment on an individual and group basis, as well as a continuing need for medication.  These PTSD symptoms more closely approximate the criteria for a 50 percent evaluation.

However, the Veteran is not entitled to an evaluation in excess of a 50 percent schedular rating at any time.  The evidence of record does not indicate that he suffers from occupational and social impairment with deficiencies in most areas, such as works, school, family relations, judgment, thinking or mood.  While the Veteran has evidenced social isolation and depression, some reduction in concentration and short-term memory, some disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships, the evidence of record shows that the appellant has, by his own account, maintained his own household and participated in local church and political activities  In addition, he has regularly appeared for treatment without any serious complaints.  

Furthermore, the objective findings of the Veteran's VA outpatient psychiatric treatment and the reports of the VA mental health examinations of record contain no evidence that the Veteran's symptoms were ever so incapacitating as to result in total occupational and social impairment.  Nor has the Veteran himself reported such incapacitation.  While the evidence does indicate that the Veteran has demonstrated some symptoms contemplated by the criteria for a70 percent rating evaluation, such as occasional suicidal ideation and reports of some homicidal ideation, these symptoms were sporadic in nature and the record reflects longer periods during which the Veteran reported no such symptoms.  Moreover, there is no indication the Veteran ever had any intent or plan to act on his reported suicidal or homicidal ideation.  The Veteran has never reported any instance of violence towards others, and no instances toward animals.  He has never been considered a danger to himself or others.  At all times, the Veteran has been found to be oriented in all tested spheres and capable of expressing himself in a coherent and logical manner and he has retained good communication skills.  Despite some significant psychiatric symptoms, the Veteran's speech and behavior have essentially been appropriate.  In addition, while the Veteran has reported social isolation, he has been able to actively participate in group therapy, to go out to dinner with his wife, to play golf with friends and to attend college football games.  He has also been able to live with his wife, daughter and grandchildren and maintain his personal hygiene and other activities of daily living.  Therefore a 50 percent evaluation, but no more, is warranted under the applicable rating criteria beginning in March 2008.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  As reflected in the decision above, the Board did not find variation in the appellant's PTSD symptomatology or clinical findings that would warrant the assignment of any staged ratings for the PTSD disability.  

Notwithstanding the above discussion, a rating in excess of the assigned 50 percent schedular evaluation for the Veteran's service-connected PTSD disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds no evidence that the Veteran's service-connected PTSD disability addressed above has presented such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular evaluation in this case (50 percent) is inadequate.  As discussed above, there are higher ratings for the Veteran's PTSD disability, but the required manifestations have not been shown in this case.  The Board further finds that no evidence has been presented suggesting an exceptional disability picture in this case.  The Veteran has not required any hospitalization or extended treatment for his service-connected PTSD disability, and he has not demonstrated marked interference with his capacity for employment due to such disability.  There is no objective evidence of any symptoms due to the service-connected PTSD disability that are not contemplated by the pertinent rating criteria.  Consequently, the Board concludes that referral of this case for consideration of the assignment of an extraschedular rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own.)

Furthermore, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the PTSD disability addressed herein would be in excess of that contemplated by the currently assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the various symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic code for the PTSD disability on appeal.  The rating criteria contemplate not only his symptoms but the severity of his PTSD disability. For these reasons, referral for extraschedular consideration is not warranted for the PTSD disability.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the PTSD disability has been more severe than the previously assigned disability rating reflected.  There are no clinical findings congruent with the next higher (70%) evaluation.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494(1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the grant of the 50 percent evaluation is based in large part on the Veteran's reports about his PTSD symptomatology.  He is not, however, competent to identify a specific level of disability of his PTSD disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports, testing reports and therapy notes) directly address the criteria under which psychiatric disabilities are evaluated.  

The Board has carefully considered the appellant's contentions and arguments and awarded the next higher evaluation in response.  In this case, however, the competent medical evidence offering detailed descriptions of the PTSD symptoms and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether a 70 percent rating or higher is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the PTSD-related symptoms.  The preponderance of the most probative evidence does not support assignment of any higher rating than that assigned herein.

Finally, a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In the Rice case, the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not raised the issue of unemployability and he has indicated that the PTSD disability was only part of the reason why he decided to retire in 2010.  Neither the evidence of record nor the testimony and statements of Veteran and his spouse reasonably raise the question of whether the Veteran is unemployable due to his PTSD disability.  In this case, the Veteran has not submitted credible evidence of unemployability due solely to his service-connected PTSD.  There no objective evidence of record showing that the Veteran cannot work solely due to his service-connected PTSD.  The PTSD has not produced any unusual physical or mental effects on occupational activities.  The service-connected PTSD disability has not led to any defects in physical or mental endowment that prevent the usual amount of success in overcoming the handicap of disability.  Therefore a claim for a total rating based on individual unemployability is not part and parcel of the appellant's PTSD increased disability rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

The appeal as to the issue of entitlement to service connection for a great right toe disorder is dismissed.

An initial schedular evaluation of 50 percent, but not more, is granted for the service-connected PTSD, subject to the regulations governing payment of monetary benefits.


REMAND

The Veteran contends that he re-injured his right and left shoulders during his last period of active duty.  He further contends that he aggravated his back disorder when he was on active duty in Afghanistan.  The Veteran also testified that he was diagnosed with sleep apnea during his last period of active duty.  The claims file currently contains just a few pages of service medical treatment records for the Veteran dated between February 2006 and May 2007.  There is no service separation examination report and the appellant has reported treatment for which no records are in evidence.  On remand, the rest of the Veteran's service medical treatment records must be included in the evidence of record.

In addition, the evidence of record indicates that the Veteran is retired military and eligible for TRI-CARE medical treatment.  However, no TRI-CARE treatment records have been included in the evidence of record.

Furthermore, a December 2010 private provider letter indicates that the Veteran underwent a right total knee replacement in late 2009, but the associated medical records are not included in the evidence of record.  In addition, the letter states that the Veteran felt the arthritis in his right knee had been aggravated by the service-connected left knee disability, but the theory of secondary service connection has not yet been addressed by any medical opinion.  

Therefore, VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the case is in remand status, VA must obtain all outstanding service medical treatment records, in particular those from the Veteran's last period of active service, as well as all outstanding post-service medical treatment records for the Veteran, including VA, TRI-CARE and relevant private medical treatment records.  All records obtained must be associated with the claims file.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, in relation to the Veteran's service connection claims.  On remand, the November 2008 examiner must be asked to review the complete claims file and to reconsider his opinions in light of the evidence added to the claims file.  Also, a medical opinion must be obtained on the question of whether the Veteran's right knee disorder has been aggravated by the service-connected left knee disability.  

In addition, clarification is required from the private physician who wrote, in August 2010, that the Veteran's OSA existed at the time he was in service.  As the Veteran had three periods of active service, it is unclear when the physician is saying the onset of the OSA occurred.  On remand, the private physician must be contacted and asked to give a specific onset date and to identify the medical records on which he relied in making that determination. 

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the Veteran's service medical treatment records.  In particular, search for the records from February 2006 to May 2007.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  With assistance from the Veteran as needed, identify and obtain all TRI-CARE treatment records, if any, and all pertinent private medical treatment records, to include the records relating to the 2009 right knee surgery, as well as all outstanding VA treatment records.

4.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  If treatment is reported and those records are not obtained, the Veteran and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

5.  Contact the private physician at the Midwest Sleep Specialists who provided the August 2010 written statement about the onset of the Veteran's OSA.  Ask the physician to provide an Addendum that provides a specific onset date for the Veteran's OSA and that specifically identifies the records he relied on in stating his opinion as to the onset date of the Veteran's OSA.  Ask him to explain how the clinical findings of record in-service and post-service support his opinion.

6.  After the above development has been completed, provide the VA examiner who rendered the medical opinions in November 2008 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the November 2008 medical opinions as to the etiology and onset dates of the Veteran's claimed disorders, to include bilateral shoulder degenerative joint disease and rotator cuff tears, thoracolumbar degenerative joint and disc disease, right knee degenerative joint disease and OSA.

(If the November 2008 examiner is unavailable, ask an appropriate physician to answer the questions.)

The reviewer is to determine the onset, nature, clinical significance and etiology of any documented shoulder, thoracolumbar and right knee disorder.  The reviewer is to determine the onset, nature, clinical significance and etiology of the Veteran's OSA.

The reviewer must determine whether any of documented disorders of the bilateral shoulders, thoracolumbar spine or right knee are etiologically related to the Veteran's active military service or to any service-connected disability, including the left knee.  The reviewer must also determine whether the OSA is etiologically related to the Veteran's active military service.

Based on the findings of the review of the medical evidence in the claims file, the reviewer must express opinions concerning the questions below:

a.  Is the Veteran's current right or left shoulder pathology causally or etiologically related to the June 15th to June 29th period of ACDUTRA in 1985, when he was diagnosed with a shoulder strain?

b.  Is the Veteran's current right or left shoulder pathology or thoracolumbar pathology or right knee pathology causally or etiologically related to any period of active military service (November 1990 to October 1991; March 2004 to July 2005; and February 2006 to May 2007) or to some other cause or causes?  (It is not necessary that the exact causes other than apparent relationship to some incident of service be delineated.)  In particular, the question of whether aggravation of preexisting right or left shoulder pathology or thoracolumbar pathology or right knee pathology occurred during any period of active service must be addressed.

c.  Is the Veteran's current right or left shoulder pathology or thoracolumbar pathology or right knee pathology related to symptoms and signs that may have occurred within one year of each active service separation (October 1991, July 2005, May 2007)? 

d.  Is any portion of the Veteran's current right or left shoulder pathology or thoracolumbar pathology or right knee pathology attributable, including by way of aggravation, to any service-connected disability?  If the reviewer does find that any portion of the Veteran's claimed pathology is attributable to any service-connected disability, the reviewer must identify the specific amount/proportion of additional pertinent pathology that is related to a service-connected disability.

e.  Is the Veteran's current OSA causally or etiologically related to any period of active military service (November 1990 to October 1991; March 2004 to July 2005; and February 2006 to May 2007) or to some other cause or causes?  (It is not necessary that the exact causes other than apparent relationship to some incident of service be delineated.)

In assessing the relative likelihood as to origin and etiology of the claimed pathology, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed pathology is causally or etiologically related to the appellant's active service or service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Complete any additional notification and/or development action deemed warranted by the record.  If the reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination.

8.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer's report.  If the report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing reviewer for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  Then re-adjudicate the issues on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including Allen v. Brown, 7 Vet. App. 439 (1995).  Ensure that direct, presumptive and secondary theories of service connection are considered.

10.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


